





RELEASE AND WAIVER OF ALL CLAIMS







THIS IS A RELEASE AND WAIVER OF CLAIMS (hereinafter referred to as “Release” or
“Agreement”) made this 31st day of January, 2007, by and between Suburban
Propane, L.P. (including its subsidiaries and affiliates, and hereinafter
referred to as "Company" or “Suburban”) having a principal place of business at
240 Route 10 West, P.O. Box 206, Whippany, New Jersey 07981-0206 and Jeffrey S.
Jolly residing at 12 Sierra Drive, Califon, New Jersey 07830 (hereinafter
referred to as “Employee”).




IN CONSIDERATION of the covenants undertaken and the releases contained in this
Release, the Employee and Suburban agrees as follows:




1.

DEFINITIONS.  As used in this Release, the following terms shall have the
following meanings:




A.

“Severance Period” shall mean the eighteen (18) month period commencing on the
Employment Termination Date (as defined below) and expiring on July 26, 2008.




B.

“Employment Termination Date” shall mean January 26, 2007.




C.

"LP-Gas, Fuel Oil or HVAC Business" shall mean any business engaged in the
purchase, storage, distribution, sale or rental of liquefied petroleum gas, fuel
oil, or related appliances and equipment; or engaged in the sale, installation
or service of heating, ventilation and air conditioning appliances and
equipment.




2.

SUBURBAN shall pay to the Employee severance in the amount of Three Hundred
Thirty Thousand and 00/100 Dollars ($330,000.00) acknowledged to be equivalent
to eighteen (18) months’ base salary, less standard withholding and authorized
















deductions.  The foregoing amount shall be paid in accordance with prevailing
payroll practices of Suburban. Participation in Suburban’s 401(k) and pension
plans shall not continue during the Severance Period. In further consideration
of this Release and Waiver of All Claims:




A.

Suburban shall continue to pay Suburban medical and dental benefit coverage of
the Employee and his/her immediate family under a COBRA arrangement at
Suburban’s expense up until the earlier of (a) the expiration of the Severance
Period or (b) institution of coverage of the Employee under another Plan. The
Employee’s COBRA eligibility shall commence upon the Employment Termination
Date.




B.

The Employee shall be eligible to participate in Suburban’s Incentive
Compensation Plan for the fiscal year which commenced on or about October 1,
2006 (hereinafter, “Fiscal Year 2007”). It is agreed that if a Fiscal Year 2007
Incentive Award is earned, it shall be paid to the Employee in December 2007 at
the full-year rate with no pro-ration.




C.

Suburban will make a one time payment in the amount equal to $34,834.00, less
standard withholding and authorized deductions, representing full and final
payment of the Employee’s account balance under the “Suburban Propane, L.P. Long
Term Incentive Program (As Adopted Effective October 1, 1997)”. Payment shall be
made within 30 days of receipt of this executed agreement.   Additionally the
Employee will be eligible for the current Long Term Incentive Program II (As
Adopted Effective October 1, 2002) for the current 2005 Award Cycle that if
earned will be payable in November of 2007. Should there be a change of control
during the 6-month period after the signing of this agreement. Employee will be
eligible in accordance with  the Plan to receive payments for the 2006 and 2007
Award Cycles.

 

 




2













D.

The Employee shall remain eligible for Company-provided income tax preparation
for the tax year ending December 31, 2006 and December 31, 2007. Additionally,
the Company will buy out the lease on the Company owned 2005 GMC Yukon used the
employee. Once completed, the title and all related documents will be
transferred to Employee as owner. Employee will receive a 1099 for the current
Fair Market Value of Fifteen Thousand and 00/100 Dollars ($15,000). The current
company owned computer in use at Employee’s residence will be transferred to
him. Licenses and related documentation will be reported as necessary.




E.

Also, in the event that Suburban Propane Partners, L.P. experiences a “Change of
Control and/or the Employee becomes deceased within the Severance Period, any
and all remaining monies due will be paid to his/her estate in accordance with
this agreement and the terms of the plans.







3.

IN EXCHANGE for such consideration, Employee agrees that his/her acceptance and
execution of this Agreement constitutes a full, complete and knowing release and
waiver of any claims asserted or non-asserted that he/she now has or now may
have against Suburban arising out of his/her employment or termination of
employment up to and including the date of this Agreement, including any claims
Employee may have under state common law for torts or contracts (including
wrongful or constructive discharge, breach of contract, emotional distress) or
under federal, state or local statute, regulation, rule, ordinance or order that
covers or relates to any aspect of employment or discrimination in employment
including, but not limited to the following:




3
















a.

Title VII of the Civil Rights Act of 1964, as amended;

b.

Civil Rights Act of 1991;

c.

Americans with Disabilities Act;

d.

Equal Pay Act of 1963;

e.

Family and Medical Leave Act of 1993;

f.

Age Discrimination in Employment Act;

g.

Older Worker's Benefit Protection Act;

h.

Worker Adjustment and Retraining Notification Act;

i.

Employee Retirement Income Security Act of 1974;

j.

Occupational Safety and Health Act of 1970;

k.

Fair Labor Standards Act;

l.

Consumer Credit Protection Act, Title III;

m.

New Jersey Law Against Discrimination;

n.

New Jersey Conscientious Employee Protection Act;

o.

New Jersey Worker and Community Right to Know Act;

p.

New Jersey Family Leave Act;

q.

New Jersey Worker Health and Safety Act;

r.

New Jersey Civil Rights Act;

s.

any comparable state laws which may apply;

t.

any state or federal “whistleblower” statutes; or

u.

any claim for severance pay, bonus, salary, Suburban stock, sick leave, holiday
pay, vacation pay, life insurance, health or medical insurance or any other
fringe benefit, workers' compensation or disability except as may otherwise be
provided in this Agreement.  




The foregoing shall not affect vested rights the Employee may possess under any
pension or retirement plan.




4













  

4.

IN FURTHER CONSIDERATION FOR THE PAYMENTS SET FORTH ABOVE, Employee hereby, on
behalf of himself/herself, his/her descendants, ancestors, dependents, heirs,
executors, administrators, assigns and successors, covenants not to sue, and
fully and forever releases and unequivocally discharges Suburban, its
subsidiaries, affiliates, divisions, successors, predecessors and assigns,
together with its past and present trustees, directors, officers, agents,
attorneys, insurers, employees, unit holders, and representatives, and all
persons acting by, through, under or in concert with any of them (collectively
“Releasees”) from any and all claims, wages demands, rights, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders or liabilities of
whatsoever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected which the Employee now  owns, holds, or claims
to have, own, or hold or that Employee at any time heretofore had, owned, held
or claimed to have, own, or hold, against each or any of the Releasees.




5.

THE EMPLOYEE covenants and agrees that he/she will not, either individually or
in concert with others, file or voluntarily participate or assist in the
prosecution of any court proceedings against the Releasees, provided that
nothing in this Agreement shall prevent (a) Employee’s participation in any such
proceeding where such participation is required by summons or subpoena or is
otherwise compelled by law, or (b) Employee’s challenge to the validity of this
Release.




6.

THE EMPLOYEE agrees that during the Severance Period, he/she shall not:




A.

Directly or indirectly, whether as a partner, employee, creditor, shareholder,
or otherwise promote, participate, or engage in any activity competitive with
Suburban's business (including any LP-Gas, Fuel Oil or HVAC




5













Business) within the states in which Suburban conducts operations, except as may
be requested or permitted in writing by Suburban. Employee acknowledges that
this restriction is reasonable given that he had Company-wide responsibilities.
 In addition, during the Severance Period and solely in the states and
territories described in the preceding sentence, Employee shall not take any
action, without Suburban's prior written reasonable consent, to establish or
form an LP-Gas, Fuel Oil or HVAC Business competitive with Suburban's business,
or to become employed by or render services, advice or assistance to any such
competing business.




B.

Solicit (a) the employment of or hire any employee of Suburban or assist in the
hiring of any such employee; (b) any customer of Suburban within the states in
which Suburban conducts operations; or (c) any person which Employee solicited
on behalf of Suburban while employed by Suburban. In addition, Employee shall
not interfere with or attempt to interfere with any relationship, contractual or
otherwise, between Suburban and its customers, employees or vendors.  




Employee's failure to comply with the provisions of this Section 6 shall entitle
Suburban (in addition to all other legal and equitable remedies Suburban may
have) to terminate or seek reimbursement of the provision or payment of any
benefits or severance amounts to which Employee may otherwise be entitled under
this Release.  The provisions of this Section 6 shall supersede the terms and
conditions of an Agreement dated the 29th day of July, 1997 by and between
Suburban and the Employee and shall not preclude the Employee from investing in
publicly traded companies.




7.

THE EMPLOYEE agrees that he/she will not disparage Suburban or its officers,
directors, or employees to any third parties (including, but not limited to,
investors, customers or employees of Suburban; potential investors, customers or
employees of




6













Suburban; competitors; suppliers; or vendors) or through any medium (including,
but not limited to, trade publications, newspapers, or the internet).  Suburban
agrees that it will not disparage Employee to any third parties or through any
medium (including, but not limited to, trade publications, newspapers, or the
internet).




8.

THE EMPLOYEE further agrees not to disclose to persons or entities not employed
by, or affiliated with Suburban, nor use for his/her own benefit, any
information or data not generally available to the public which was developed or
obtained by the Employee during his/her employment by Suburban, either before or
after his/her execution of this Release, or which in any manner relates to
Suburban or the manner in which its business is conducted.




9.

THE EMPLOYEE understands and agrees that he/she has no right to further
employment with Suburban and that Suburban will have no obligation to reemploy
him/her at any time in the future.




10.

THE EMPLOYEE represents that he/she has returned to Suburban all Suburban
property in the possession of Employee, including but not limited to Suburban
property, assets, policy and procedure manuals.




11.

THE EMPLOYEE hereby agrees and acknowledges that this Release and its contents
shall not constitute or be deemed an admission of liability or wrongdoing on
behalf of Suburban or the Employee, the same being expressly denied by each
party.




12.

THE EMPLOYEE covenants and agrees that he/she will treat this Release and its
contents in a confidential manner and not disclose any of its terms, including
the amount of money referred to or the terms of the non-compete provision
contained in this Release, with any party other than his/her own spouse,
attorney(s), accountant(s) or other professional advisors. Suburban likewise
agrees to keep this Release and its contents confidential.




7













13.

THE EMPLOYEE warrants and agrees that he/she is responsible for any federal,
state, and local taxes which may be owed by him/her by virtue of the receipt of
any portion of the consideration herein provided.  Employee agrees to hold
Suburban harmless from any claims by taxing authorities arising solely out of
Employee's failure to properly report any amounts received by Employee pursuant
to this Release.




14.

THE EMPLOYEE acknowledges that he/she has been encouraged to seek the advice of
an attorney of his/her choice in regard to this Release.  Suburban and the
Employee represent that they have relied upon the advice of their attorneys, who
are attorneys of their own choice, or they have knowingly and willingly not
sought the advice of their attorneys.  The Employee hereby understands and
acknowledges the significance and consequences of such Release and represents
that the terms of this Release are fully understood and voluntarily accepted by
him/her, without coercion.




15.

THE EMPLOYEE further agrees and understands that he/she has twenty-one (21) days
from his/her receipt of this Release to review and return this Release to
Suburban’s Human Resources Department in Whippany, New Jersey and seven (7) days
following his /her signing of this Release to revoke the Release.




16.

THE EMPLOYEE acknowledges that he/she has had a sufficient amount of time to
consider the terms of this Release.  Both the Employee and Suburban have
cooperated in the drafting and preparation of this Release. Hence, in any
construction to be made of this Release, the same shall not be construed against
any party on the basis that the party was the drafter. In any event, it is
agreed that this Release shall be interpreted in accordance with the laws of the
state of New Jersey.




8
















17.

THIS RELEASE instrument constitutes the entire agreement concerning the
Employee's employment and termination and all other subjects addressed herein.
This Release supersedes and replaces all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning all subject matters
covered herein. This is an integrated document.  Any amendments or changes in
the obligations created by this Agreement shall not be effective unless reduced
to writing and signed by all parties. This Release is personal to the Employee
and may not be assigned by him/her.




18.

IF ONE OR MORE of the provisions of this Release shall for any reason be held
invalid, illegal or unenforceable in any respect by a Court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
or impair any other provision of this Release, but this Release shall be
construed as if such invalid, illegal or unenforceable provision had not been
contained herein. Employee's covenants and obligations under this Release shall
survive the Severance Period unless expressly limited to said period.




PLEASE READ CAREFULLY.   YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT.  THIS AGREEMENT INCLUDES A RELASE OF ALL KNOWN AND
UNKNOWN CLAIMS.




























9



















IN WITNESS WHEREOF, the Employee and Suburban have executed this Release and
Waiver of all claims as of the date first above written.












 

Suburban Propane, L.P.

                 

/s/ JEFFREY S. JOLLY

By:

/s/  MICHAEL M. KEATING

Jeffrey S. Jolly

Title:      VP – HR AND ADMINISTRATION








10





